DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
 	Claims 1-4 are objected to because of the following informalities:  
 	(1) Claim 1 recites “a tube of smaller circular cross-section” at line 4 should be changed to “the smaller circular cross-section of a first tube”.  Claims 2-4 are objected because they are depend on claim 1. Please correct the same issue for claims 2-4. 
 	(2) Claim 1 recites “a tube of larger circular cross-section” at lines 5-6 should be changed to “the larger circular cross-section of a second tube”. Claims 2-4 are objected because they are depend on claim 1. Please correct the same issue for claims 2-4.
 	(3) Claim 1 recites “the two symmetrical formed sheets” at line 5 should be changed to “the two symmetrical cold formed sheets”.
 	(4) Claim 1 recites “the formed sheets” at line 8 should be changed to “the two symmetrical cold formed sheets”. Claims 2-4 are objected. 
 	(5) Claim 1 recites “A suspension arm clamping procedure” at line 1 should be changed to either “A suspension arm clamping method” or “A suspension arm clamping process”.
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a suspension arm clamp consisting of two formed and laser welded parts, comprising two symmetrical cold formed sheets … a cylindrical pin … a tube …. ” at lines 1-8. It is unclear as to how a suspension arm clamp consisting of two formed and laser welded parts and then comprising other structures because the transitional phrase “consisting of” exclude any element not specified in the claim and “comprising” which does not exclude additional, unrecited elements. Currently, the claimed “a suspension arm clamp consisting of two formed and laser welded parts” conflict with “comprising two symmetrical cold formed sheets … a cylindrical pin … a tube …” in the claim. 
 	Claim 1 recites “two formed and laser-welded parts” at line 1. It is unclear if applicant means step of forming two laser welded parts or something else.
 	Claim 1 recites “a suspension arm clamp procedure consisting of two formed and laser welded parts, comprising two symmetrical cold formed sheets … a cylindrical pin 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Examiner suggest to incorporate active, positive steps to delimit how this process/method is actually practiced.  Examiner considered the claims 1-4. However, there is lack of active steps. Applicant is reminded that apparatus limitations may have little weight in process claims. In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.C. 408. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense. Ex parte Kangas, 125 USPQ 419. Currently, claims 1-4 only have structure without active steps, thus, there is no steps to examine. 
 	Claim 1 recites “a tube of smaller circular cross-section … a tube of larger circular cross-section” at lines 4-6. It is unclear if a tube of smaller circular cross-section is the same or different from a tube of larger circular cross-section because it could be interpreted as “a tube having two ends one end has a smaller circular cross-section and another end has a larger circular cross-section” or “a first tube having a smaller circular cross-section and a second tube having a larger circular cross-section”. For examining purpose, examiner has interpreted the above claim limitation to “the smaller circular 
 	Claim 1 recites “a tube of larger circular cross-section, which is fixed to the two symmetrical formed sheets by laser welding, between the tube and a flanged region at one end of the formed sheets” at lines 5-8. It is unclear the tube refers to a tube of smaller circular cross-section or a tube of larger circular cross-section. It is also unclear as to how the tube between itself and a flanged region.   
 	Claim 2 recites “wherein the flanged region of the formed sheets that attaches to the tube of larger circular section, has its extremity lengthened so that the fixation device of the components, through laser welding, makes the correct positioning without the presence of empty space”.  It is unclear if the claim language “the fixation device of the components” refers to what components. In addition, there is insufficient antecedent basis regarding this claim limitation.  Furthermore, it is unclear what makes the correct positioning without the presence of empty space. It is unclear the claimed language “makes the correct positioning” of what structure? It is also unclear “without the presence of empty space” in relation to “the fixation device of the components through laser welding”?  
 	Claim 4 recites “the already welded laser plates” at line 4. It is unclear what the already welded laser plates refers to. 




Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-4 are rejected under 35 U.S.C. 102 a1 as being anticipated by Koschinat et al. (US 7,900,942).
	Regarding claim 1, Koschinat et al.  discloses “a suspension arm clamping procedure” (Figs.1-2 show the arm clamp device 11a can be tightened via screw 17. The user can use the clamp device 11 to clamp the axle element via the screw. Please noted that the "suspension arm" is intended use) “consisting of two formed and laser-welded parts, comprising two symmetrical cold formed sheets fixed by laser welding in a coupling region; a cylindrical pin, fixed to a tube of smaller circular cross-section by laser welding, which in turn is fixed to the two symmetrical formed sheets by laser welding; a tube of larger circular cross-section, which is fixed to the two symmetrical formed sheets by laser welding, between the tube and a flanged region at one end of the formed sheets” (Applicant is reminded that apparatus limitations may have little weight in process claims. In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.C. 408. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense. Ex parte Kangas, 125 USPQ 419. Currently, claim 1 only have structure without active steps, thus, there is no steps to examine.  With respect to the term “laser welded part fixed by laser welding” is considered as product by process because is process of laser welding forming laser welded parts).
 	Regarding claim 2, Raghavan discloses “the flanged region of the formed sheets that attaches to the tube of larger circular section, has its extremity lengthened so that the fixation device of the components, through laser welding, makes the correct positioning without the presence of empty space” (Applicant is reminded that apparatus limitations may have little weight in process claims. In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.C. 408. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense. Ex parte Kangas, 125 USPQ 419. Currently, claim 2 only have structure without active steps, thus, there is no steps to examine).
 	Regarding claim 3, Raghavan discloses by the clamping procedure, “the cylindrical pin, the tube of smaller circular cross-section wrapped around the pin, the tube of larger circular cross-section are used as housing for a cylindrical shaped rubber bushing, a socket joint, and a bushing with clamping flanges” (Applicant is reminded that apparatus limitations may have little weight in process claims. In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.C. 408. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense. Ex parte Kangas, 125 USPQ 419. Currently, claim 3 only have structure without active steps, thus, there is no steps to examine).
 	Regarding claim 4, Raghavan discloses “alternatively, and without altering the laser welding process, a rubber bushing fixed in the vertical form, fixed by pressure in housing in the already welded laser plates is used instead of the cylindrical pin fixed in a tube with a smaller circular section and a bushing with fixing flanges” (Applicant is reminded that apparatus limitations may have little weight in process claims. In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.C. 408. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense. Ex parte Kangas, 125 USPQ 419. Currently, claim 4 only have structure without active steps, thus, there is no steps to examine).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nunez et al. (US 7,293,787) and Gruber (US 2016/0016260).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761